Citation Nr: 0730980	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-30 030	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for acne.

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to June 
1970.  He was awarded the Purple Heart Medal and the Combat 
Action Ribbon, among other decorations, for his service in 
Vietnam.

The veteran provided sworn testimony in support of his appeal 
during an April 2007 hearing before the undersigned Veterans 
Law Judge.  During the hearing, he submitted photographs of 
his skin, along with a signed waiver of RO review.

The issues of entitlement to an increased disability rating 
for PTSD and entitlement to a total disability rating based 
upon unemployability due to service-connected disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's acne is manifested by pus-filled cysts and 
superficial pustules and cysts, affecting approximately 
20 percent of his overall skin surface and 5 percent of his 
face and neck.


CONCLUSION OF LAW

A disability rating in excess of 10 percent is not warranted 
for acne.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7828 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for acne was granted in a September 1972 
rating decision.  A 10 percent disability rating was assigned 
at that time and has been in effect ever since.  Under 
governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  The 10 percent rating is thus 
preserved at that level.

The veteran contends that his acne has been getting worse 
over the years since the 10 percent disability rating was 
initially assigned.  He notes that evaluation of its severity 
is difficult as the condition is cyclical to some extent.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a January 
2006 letter.  The veteran was informed of the law governing 
the assignment of effective dates in connection with the 
instant claim in an April 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the veteran with the law governing the 
assignment of disability ratings and with the substance of 
the regulation pertaining to the VA's duties to notify and 
assist in the August 2006 Statement of the Case.  
Accordingly, the Board considers VA's notice requirements to 
have been met.  

A VA examination was provided in support of the veteran's 
claim for an increased disability rating.  The veteran has 
submitted pictures for review and has testified in support of 
the appeal during a hearing at the RO before the undersigned 
Veterans Law Judge.  He has also presented written statements 
in support of his appeal.  We note that the hearing on appeal 
included extensive discussion about the helpfulness of 
medical evidence reflecting the veteran's skin condition 
during periods of flare-ups, and the difficulty of scheduling 
examinations during such times.  To accommodate this 
situation, the record on appeal was held open for a period of 
sixty days, so that the veteran could report for an 
examination during a period of flare-up.  However, no 
additional evidence was received during these sixty days.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

With regard to skin disabilities, evaluating limitation of 
function includes an analysis of disfigurement resulting from 
the disability.  Governing regulation provides eight 
characteristics which must be considered in the evaluation of 
disfigurement.  1) Scar five or more inches (13 or more cm) 
in length;  2) Scar at least one-quarter inch (0.6 cm) wide 
at the widest part;  3) Surface contour of scar elevated or 
depressed on palpation;  4) Scar adherent to underlying 
tissue;  5) Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sp. cm);  6) Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm);  7) Underlying soft 
tissue missing in an area exceeding six square inches (30 sq. 
cm);  8) Skin indurated and inflexible in an area exceeding 
six square inches (30 sq. cm).  Adjudicators are instructed 
to consider unretouched color photographs when evaluating 
disfigurement.  38 C.F.R. § 4.118.  

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
or three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement is rated as 80 percent disabling.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement 
is rated as 50 percent disabling.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement is rated as 30 percent 
disabling.  A single characteristic of disfigurement is rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7800. 

Specifically with regard to acne, the regulatory rating 
schedule provides that acne (Diagnostic Code 7828) and 
chloracne (Diagnostic Code 7829) are rated using the same 
criteria.  Deep acne, manifested by deep inflamed nodules and 
pus-filled cysts, affecting 40 percent or more of the face 
and neck is rated as 30 percent disabling.  Deep acne, 
manifested by deep inflamed nodules and pus-filled cysts, 
affecting less than 40 percent of the face and neck; or deep 
acne other than on the face and neck is rated as 10 percent 
disabling.  Superficial acne, manifested by comedones, 
papules, pustules, or superficial cysts, of any extent is 
rated as noncompensable, or 0 percent disabling.  Acne can 
alternatively be rated based upon disfigurement of the head, 
face, or neck resulting from scars, if this is appropriate.  
38 C.F.R. § 4.118, Diagnostic Codes 7828 and 7829.  

The report of a February 2006 VA skin examination reveals 
that the veteran has had multiple excisions, drainage, and 
lancing of various cysts over the years, to include cysts on 
his back, chest, and his neck.  Upon clinical examination, 
the veteran's face was normal on the day of the examination.  
He had multiple blackheads on his neck and multiple scars on 
his back, the largest of which was around 1 cm in size with 
some depression in the center.  There were similar scars, 
following excision of cysts on chest.  The examiner rendered 
a diagnostic assessment of chronic chloracne with multiple 
cysts on the face, the back of the neck, the chest, and the 
back, for a total of approximately 20 percent of the body 
surface area and 5 percent of exposed areas.  There was no 
deep skin infection, oozing, or crusting at the time of the 
examination.  There was no systemic involvement.   

During the hearing on appeal, the veteran testified that his 
acne affects his neck and his face, particularly around his 
nose, and that it is painful during periods of flare-up.  He 
submitted photographs of his skin during the hearing.  Review 
of these by the undersigned, who is not a medical expert, 
showed what appeared to be some area of red on the neck that 
is visible in one photograph.  The other two photographs show 
a smaller red spot on the nose and slight spots on the chin 
and upper lip area.  

In applying the facts of this case to the evidence of record, 
the Board initially finds that the veteran's written 
statements, his hearing testimony, and the medical evidence, 
to include the photographs presented during the hearing are 
entirely consistent.  Based upon this evidence, the Board 
finds that the veteran's service-connected acne does not meet 
the criteria set forth to be defined as "disfiguring."  The 
largest scar described by the examiner is around 1 cm, and is 
on his back, rather than an exposed area.  Thus, a 
compensable disability rating is not warranted under any of 
the Diagnostic Codes pertaining to scars.  Examination of the 
photographs, in conjunction with recollection of the 
veteran's appearance during the personal hearing, and the 
documentary evidence in the file, yields the conclusion that 
the veteran's acne does not cause distortion or asymmetry 
involving his face or head.  There is no tissue loss shown in 
the face, head, or neck.  Thus, a compensable disability 
rating under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 is not warranted.

The examiner's characterization of the veteran's acne as 
involving 20 percent of his total body surface area and 5 
percent of exposed areas is consistent with the other 
evidence of record, including the photographs.  Using this 
estimate, then, the Board holds that a disability rating in 
excess of the currently-assigned 10 percent rating is not 
warranted under the provisions of Diagnostic Codes 7828 and 
7829, as the veteran's acne affects five percent of his head, 
face, and neck, and is not shown to involve deep inflamed 
nodules.  The veteran has testified and written that he 
frequently drains cysts manually, and does not seek medical 
attention for them.  This statement is entirely credible and 
supports the currently-assigned 10 percent disability rating, 
as taken together with the rest of the evidence represents 
deep acne manifested by pus-filled cysts affecting less than 
40 percent of his neck and face, as well as on his non-
exposed chest and back.  

The veteran's representative contends that a higher 
disability rating is warranted under the provisions of 
Diagnostic Code 7806, which provides criteria for rating 
dermatitis or eczema.  Governing regulation provides that 
when a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  However, in this 
case, the rating schedule specifically provides criteria for 
rating acne, chloracne, and scars resulting from acne or 
chloracne.  Rating the veteran's skin disease under criteria 
intended for the rating of dermatitis or eczema is therefore 
prohibited, and would result in a misapplication of the 
rating schedule, as well as potential inequitable treatment 
among similarly situated veterans.  

Thus, based upon the evidence of record, the Board holds that 
the preponderance of the evidence is against the veteran's 
claim for a higher disability rating, as the evidence 
supports the currently-assigned 10 percent rating for acne.  
The appeal must be denied.


ORDER

A disability rating greater than 10 percent for acne is 
denied.


REMAND

During the April 2007 hearing on appeal, the veteran 
testified that he has begun to receive regular treatment for 
his PTSD at the Worchester VA Vet Center, to include personal 
therapy and group therapy.  A May 2007 statement from a 
readjustment counselor at the Vet Center, indicating that the 
veteran began treatment in March 2007, is also of record.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

As receiving regular medical treatment for PTSD is likely to 
impact upon the veteran's short and long term functioning, 
the Board is of the opinion that obtaining another VA 
examination to more fully and accurately measure his progress 
following treatment would be helpful to a complete evaluation 
of his functional impairment due to PTSD.  Therefore, upon 
remand, another VA examination for purposes of compensation 
should be accomplished as well.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Because the action taken to resolve the veteran's concurrent 
appeal for an increased disability rating for his PTSD could 
materially affect the application of the schedular analysis 
set forth above, the appeal for a total disability rating 
based upon unemployability due to service-connected 
disabilities will be revisited following the readjudication 
of the PTSD claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran by the Worchester VA Vet Center, 
and any other VA facilities where he has 
received treatment for PTSD which are not 
contained in his claims file for 
inclusion in the file.

2.  After obtaining the records requested 
above, the veteran should be afforded a 
VA psychiatric examination to identify 
the level of functional impairment 
resulting from PTSD.  The claims folder 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is also requested to provide a 
medical opinion as to the veteran's 
overall employability, specifically 
identifying all disabilities impacting 
upon his employability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, first adjudicating the veteran's 
claim for a higher disability for PTSD 
and next the claim for a total disability 
rating based upon individual 
unemployability due to service-connected 
disabilities.  If either benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


